Citation Nr: 1421195	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury. 

2.  Entitlement to service connection for acromioclavicular degenerative joint disease of the left shoulder (a left shoulder disability). 

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine (a lumbar spine disability).

4.  Entitlement to service connection for degenerative joint disease of the right hip (a right hip disability).

5.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
June 8, 1976 to June 29, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has claimed service connection for post-traumatic stress disorder (PTSD).  During the course of the appeal, the evidentiary development has resulted in evidence showing diagnoses of major depressive disorder and anxiety.  In considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has reframed the issue as claim for service connection for an acquired psychiatric disability.  

In this case, the Veteran initially requested to be afforded with a Board hearing on the July 2010 VA Form 9.  However, after requesting to postpone the first hearing and being rescheduled for another hearing, the Veteran asked that the hearing be cancelled and that his case be adjudicated based on the evidence of record and any additional evidence he provided within 60 days.  See January 2014 VA Form 21-4138.  Therefore, the Veteran's request for a Board hearing has been withdrawn.  
38 C.F.R. § 20.704 (2013). 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The weight of the evidence does not demonstrate an in-service head injury or current residuals of a head injury.

2.  The Veteran's left shoulder, lumbar spine, right hip, and acquired psychiatric disabilities did not have their onset during active service.

3.  The Veteran did not have chronic symptoms related to the left shoulder, lumbar spine, and right hip disabilities in service, nor did he have continuous symptoms related to these disabilities since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, notice was provided to the Veteran in February 2009 and June 2009, prior to the initial adjudication of the claims.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  These letters also notified the Veteran of VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, post-service treatment records, and Social Security Administration (SSA) records as well as the Veteran's own statements in support of his claims.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 
38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 
327 F. 3d 1339, 1341(Fed. Cir. 2002).

The Veteran has not been afforded a VA medical examination with respect to service connection claims; however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4).  The Board finds that a VA examination is not necessary with respect to any of the claims on appeal.  As the Board will discuss below, the weight of the evidence demonstrates that there is no in-service injury related to any of the claimed disabilities, chronic symptoms shown in service with respect to the left shoulder, lumbar spine, and right hip disabilities or continuous symptoms since service related to these disabilities or of a current residual of the claimed head injury in service.  The Veteran has not otherwise provided evidence that indicates that there may be a nexus between the claimed disabilities and active service.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A (a)(2) (West 2002); 38 C.F.R. § 3.159(d) .

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2013).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Acromioclavicular degenerative joint disease of the left shoulder, degenerative disc disease of the lumbar spine, and degenerative joint disease of the right hip are all considered forms of arthritis, which is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b) (2013). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The Veteran served on active duty for less than 90 days; therefore, this presumption does not apply to the instant case.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. 
§ 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis

The Veteran contends that service connection is warranted for residuals of a head injury, a left shoulder disability, a lumbar spine disability, a right hip disability, and an acquired psychiatric disability.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish that any of the claimed disabilities is related to service.

The record reflects that the Veteran is currently diagnosed with acromioclavicular degenerative joint disease of the left shoulder, degenerative disc disease of the lumbar spine, degenerative joint disease of the right hip, major depressive disorder, and anxiety.  Therefore, the Board finds that the Veteran currently has a right shoulder disability, a lumbar spine disability, a right hip disability, and an acquired psychiatric disability.  With respect to the claimed residuals of a head injury, the Veteran has not provided any evidence that shows that he is diagnosed with any residuals of the claimed head injury, nor did he present any evidence of treatment related to residuals of such injury.  

With regard to in-service incurrence, the Veteran contends that all his disabilities had their onset during service as a result of an accident that the Veteran claims to have taken place one week before graduation from military basic training; however, the Veteran has stated that he does not remember any specifics about this accident, but that he has a scar on his head and a burn scar on his left shoulder.  The Veteran's only recollection from the claimed accident is that he remembers a doctor standing over him and the next memory he has is when he was sitting in the Dallas, Texas airport on his way home with an honorable discharge with no explanation of the reason for his release from service.  However, service records show that the Veteran received a trainee discharge from the military as a result of an appendectomy he underwent immediately prior to enlistment, which rendered him unable to complete the required military training.  Moreover, service treatment records show no complaints, diagnoses, or treatment relating to any of the claimed disabilities.  

The Veteran further claims that he was treated at the army hospital in Fort Knox, Kentucky on June 21, 1976.  However, the only document in the Veteran's service treatment records dated on June 21, 1976 is the Medical Condition - Physical Profile Record, which shows an evaluation of the painful appendectomy scar at army hospital in Fort Knox, and the resulting recommendation for a trainee discharge.  Therefore, the Board finds the Veteran not credible with respect to the claimed in-service accident because the Veteran himself does not have memory of the claimed accident and his assertions are neither supported by the circumstances of his discharge nor are they supported by the contemporaneous service treatment records.  As such, the Board finds that the weight of the evidence shows that an in-service injury was not incurred with respect to any of the claimed disabilities.

Moreover, based on the lay and medical evidence of record, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to the left shoulder, lumbar spine, and right hip disabilities during service, or continuous symptoms since service.  Service treatment records reflect that the Veteran did not have any treatment, diagnoses, or complaints relating to the left shoulder, lumbar spine, or right hip disabilities.  Moreover, service records indicate that the Veteran received a trainee discharge as a result of a painful appendectomy scar that rendered him unable to complete the required military training.  Accordingly, the Board finds that the weight of the lay and medical evidence shows that the Veteran did not have chronic symptoms in service related to any of the above-referenced disabilities.

The Board further finds that the weight of the evidence shows that the Veteran did not have continuous symptoms related to the left shoulder, lumbar spine, or right hip disabilities since service.  With respect to the left shoulder disability, a November 2008 VA treatment note indicates that the Veteran complained of left shoulder pain that started a couple of months earlier; at that time, the Veteran reported to the treating physician that he was told he had a torn left shoulder rotator cuff and was unsure how he received this injury.  With regard to the lumbar spine and right hip disability, a February 2007 note by Greenville Community Health Center shows that the Veteran had acute back pain and right hip pain that started two years earlier.  

The Board has considered the Veteran's statements that symptoms of his left shoulder, lumbar spine, and right hip disabilities have continued since service; however, given the Veteran's inconsistent statements in the post-service treatment records to the contrary, the Board finds the Veteran not credible insomuch as he claims continuity of symptomatology since service.  The Board finds that the probative value of statements rendered for treatment purposes after service which indicated the onset of symptoms many years after service outweigh the probative value of the more recent statement as to onset of symptoms in service provided for compensation purposes.  Furthermore, the earliest manifestation of symptoms was approximately 31 years after service for the left shoulder disability, and 32 years after service for the lumbar spine and right hip disabilities.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the Board finds that the weight of the evidence establishes that symptoms related to the left shoulder, lumbar spine, and right hip disabilities were not continuous since service.

Finally, the record shows no link between any of the claimed disabilities and active service.  Insomuch as the Veteran asserts that all the disabilities on appeal are directly related to the claimed in-service accident, the Board finds that the Veteran is not competent to relate any of his disabilities on appeal to active service.  While the Veteran is competent to describe the in-service injury, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation or etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).   
 
For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the claimed disabilities not incurred in service are not related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claims.  As such, service connection for residuals of a head injury, a left shoulder disability, a low back disability, a right hip disability, and an acquired psychiatric disability, is not warranted.




ORDER

Service connection for residuals of a head injury is denied. 

Service connection for a left shoulder disability is denied. 

Service connection for a lumbar spine disability is denied.

Service connection for a right hip disability is denied.

Service connection for an acquired psychiatric disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


